Brotles, P. J.
1. Under all the facts of the case the- admission of the testimony of the prosecutrix, giving the substance of conversations between herself and two other persons, not in the presence of the defendant but within a few minutes after the alleged assault, was not erroneous, as the evidence authorized a finding that these third persons were eoeonspirators of the defendant, and that-the conversations were had at the instance of the defendant, for the purpose of intimidating the prosecutrix and concealing the crime. Moreover, a considerable portion of this testimony was admissible for the purpose of explaining why the prosecutrix failed to make prompt complaint against the defendant.
2. When considered in the light of the entire charge of the court, no harmful error appears in either of 'the excerpts complained of.
3. The conviction of. the defendant not depending entirely. upon circumstantial evidence, it was not error, in the absence of a timely written request, for the court to fail to instruct the jury upon the law of circumstantial evidence.
4. The court did not err in refusing to give ilie requested instruction set forth in the 8th special ground of the motion for a new. trial.' So-much of it as was applicable to the facts of the ease was sufficiently covered by the charge given.
5. The remaining special grounds of the motion for a new trial aie'without merit, and are not of such a character as to require elaboration ,of the ruling thereon.
6. The verdict is amply supported by the evidence, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


Bloodworth and Harwell, JJ., concur.